Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (US2013/0249647 A1).

	In regards to claims 1 and 14, Nakanishi et al. teaches in Fig. 15 an acoustic wave filter comprising: 
A surface acoustic wave resonator (700) configured to filter a radio frequency signal, the surface acoustic wave resonator including a piezoelectric layer (101), an interdigital transducer electrode (102) including a pair of electrodes, each electrode having a bus bar (111) and fingers extending from the bus bar, the interdigital transducer electrode having an interdigital region (intersection area) defined by a portion of the fingers of the electrodes that interdigitate with each other.
Based on related Fig. 18, a dielectric layer (705) is disposed over the interdigital transducer electrode outside the interdigital region (i.e. dielectric layer 705 is located in the edge area, outside the intersection area) and configured to reduce a loss of the surface acoustic wave resonator (i.e. based on Paragraph [0028], the dielectric layer assist in removing a high-order transverse wave which will reduce a loss of the surface acoustic wave resonator). 
In regards to claims 2 and 15, the dielectric layer (705) is a tantalum pentoxide layer (See Paragraph [0019]).
In regards to claim 6, based on Fig. 18, a silicon dioxide layer (708) is disposed over the interdigital transducer electrode and the dielectric layer (705) is disposed over the silicon dioxide layer.
In regards to claim 13, based on Paragraph [0014], the piezoelectric layer is made from lithium niobate. 
Claims 1, 2, 7, 8, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki et al. (US2017/0170808 A1).

In regards to claims 1, 7, 8, 11 and 14, Iwaki et al. teaches in Figs. 11A and 11B an acoustic wave filter comprising: 
A surface acoustic wave resonator configured to filter a radio frequency signal, the surface acoustic wave resonator including a piezoelectric layer (10), an interdigital transducer electrode (20) including a pair of electrodes, each electrode having a bus bar (18) and fingers (14) extending from the bus bar, the interdigital transducer electrode having an interdigital region (intersection region 15) defined by a portion of the fingers of the electrodes that interdigitate with each other.
Based on Fig. 11B, a dielectric layer (30) is disposed over the interdigital transducer electrode outside the interdigital region (i.e. dielectric layer 30 is located over a gap region and over the busbar) and configured to reduce a loss of the surface acoustic wave resonator (i.e. based on Paragraph [0077], the dielectric layer assist in removing later-mode spurious noise which will reduce a loss of the surface acoustic wave resonator). 
In regards to claims 2 and 15, the dielectric layer (30) is a tantalum pentoxide layer (See Paragraph [0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US2013/0249647 A1) in view of Park (US2014/0062614 A1).

	As disclosed above, Nakanishi et al. discloses most of the claimed invention as recited in claims 18 and 19. Nakanishi et al. does not teach: in regards to claim 18, a wireless communication device comprising an antenna and a front-end module including the one or more surface acoustic wave resonators.

	However, Park exemplary teaches in Fig. 3 a wireless communication device comprising an antenna (ANT) and a front-end module (FEM). Park teaches in Paragraph [0066] that the front-end module uses a plurality of surface acoustic wave filters.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Nakanishi et al. and have used the surface acoustic wave resonator of Nakanishi et al. in a front-end module surface acoustic wave filter as exemplary taught by Park (See Fig. 3) because such a modification would have been a well-known in the art intended use for a surface acoustic wave resonator. 

Allowable Subject Matter

Claims 3-5, 9, 10, 12, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art references are Nakanishi et al. and Iwaki et al. as disclosed above. However, the prior art does not teach: in regards to claims 3 and 16, a functional layer below the piezoelectric layer and a support substrate layer below the functional layer; in regards to claims 9 and 17, wherein the dielectric layer is disposed over a dummy region and a gap region of the interdigital transducer electrode; in regards to claim 10, wherein the dielectric layer is disposed over a dummy region of the interdigital transducer electrode; and in regards to claims 12 and 20, wherein the dielectric layer has a thickness of between 0.01L and 0.04L, where L is a wavelength of a wave generated by the surface acoustic wave device. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 3, claims 4 and 5 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843